Title: To John Adams from United States Senate, 25 November 1800
From: United States Senate
To: Adams, John


To the President of the United States.
Sir 


Impressed with the important truth, that the hearts of Rulers and People are in the hand of the Almighty: the Senate of the United States most cordially join in your invocations for appropriate blessings upon the Government and People of this Union.
We meet you, Sir, and the other Branch of the National Legislature, in the City, which is honored by the name of our late Hero and Sage, the illustrious Washington, with Sensations and emotions, which exceed our power of description.
While we congratulate ourselves on the convention of the Legislature at the permanent seat of Government; and ardently hope that permanence and Stability may be communicated as well to the Government itself, as to its Seat; our minds are irresistibly led to deplore the death of him, who bore so honorable and efficient a part in the establishment of both. Great indeed would have been our gratification, if his sum of earthly happiness had been compleated, by seeing the Government thus peaceably convened at this place:—But we derive consolation from a belief that the moment in which we were destined to experience the loss we deplore, was fixed by that Being whose counsels cannot err; and from a hope, that since in this seat of Government which bears his name, his earthly remains will be deposited; the members of Congress, and all who inhabit the City, with these memorials before them, will retain his virtues in lively recollection, and make his patriotism, morals and piety, models for imitation.—And permit us to add, Sir, that it is not among the least of our consolations; that you, who have been his companion and friend, from the dawning of our national existence, and trained in the same school of exertion to effect our Independence, are still preserved, by a Gracious Providence, in health and activity, to exercise the functions of Chief Magistrate.
The question whether the local powers over the district of Columbia, vested by the Constitution in the Congress of the United States; shall be immediately exercised, is of great importance, and in deliberating upon it, we shall naturally be led to weigh the attending circumstances and every probably consequence of the measures which may be proposed.
The several subjects for Legislative consideration, contained in your Speech to both Houses of Congress, shall receive from the Senate all the attention, which they can give, when contemplating those objects both in respect to their national importance, and the additional weight that is given them by your recommendation.
We deprecate with you, Sir, all Spirit of innovation from whatever quarter it may arise, which may impair the sacred bond that connects the different parts of the Empire; and we trust, that under the protection of Divine Providence, the wisdom and virtue of the Citizens of the United States will deliver our national compact unimpaired to a grateful posterity.
From past experience, it is impossible for the Senate of the United States to doubt of your zealous co-operation with the Legislature in every effort to promote the general happiness and tranquility of the Union.
Accept, Sir, our warmest wishes for your health and happiness.
